NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JULIAN ARI SHULMAN, on his own                   No. 15-35017
 behalf and on behalf of all others similarly
 situated,                                        D.C. No. 2:13-cv-00247-RSM

                  Plaintiff-Appellant,
                                                  MEMORANDUM*
   v.

 AMAZON.COM, INC.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ricardo S. Martinez, Chief Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Julian Ari Shulman appeals from the district court’s order denying his

motions for relief from final judgment in his action under the Family Medical


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Shulman’s
request for oral argument, set forth in his reply brief, is denied.
Leave Act. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion in denying Shulman’s motion

for relief from judgment because Shulman failed to demonstrate any grounds for

such relief based on his new evidence. See Fed. R. Civ. P. 60(b)(2); see also

Coastal Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 212 (9th Cir.

1987) (setting forth grounds for reconsideration under Rule 60(b)(2)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We lack jurisdiction to review Shulman’s challenges to the district court’s

order granting Amazon’s motion to dismiss because Shulman failed to file a timely

notice of appeal or a timely post-judgment tolling motion after the district court

entered judgment on May 30, 2013. See Fed. R. App. P. 4(a)(1)(A) (notice of

appeal must be filed within 30 days after entry of judgment); see also Whitaker v.

Garcetti, 486 F.3d 572, 585 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    15-35017